       Case 4:19-cv-01010-MWB Document 26 Filed 01/22/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM P. WAGNER and                            No. 4:19-CV-01010
MICHELE WAGNER, his wife,
                                                 (Judge Brann)
            Plaintiffs,

      v.

PAT SALMON & SONS, INC.,

            Defendant.

                                    ORDER

      AND NOW, this 22nd day of January 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiffs’ motion for leave to file a second amended complaint is DENIED.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
